United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Loomis, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1970
Issued: February 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2007 appellant filed a timely appeal from the April 17, 2007 decision of the
Office of Workers’ Compensation Programs finding that an overpayment of $822.29 had been
created and that waiver of the recovery of the overpayment was not warranted. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the issue of overpayment.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $822.29; and (2) whether the Office properly
determined that waiver of the recovery of the overpayment was not warranted. On appeal,
appellant contends that waiver is warranted because of the four-and-a-half-year delay in
attempting to collect the overpayment.
FACTUAL HISTORY
On February 15, 1997 appellant, then a 45-year-old rural letter carrier, injured his left
foot while walking on his route. The Office accepted his claim for left foot plantar fasciitis,

fibromatosis, and strain; left ankle strain; and aggravation of L4-5 disc aggravation.
March 20, 2000 appellant accepted a full-time light-duty position of modified clerk.

On

By decision dated September 22, 2000, appellant was issued a schedule award for 37
percent permanent impairment of his left leg. He was awarded pay for 106.56 weeks from
September 1, 2000 to September 16, 2002.
On October 2, 2002 the Office paid appellant $822.29 as wage-loss compensation for the
period September 17 to October 2, 2002. On October 18, 2002 appellant notified the Office that
he had received a payment that he did not understand because he was working in a full-time
capacity.
On October 22, 2002 the Office made a preliminary finding that an overpayment of
$822.29 had occurred when it erroneously placed appellant on the periodic rolls, and that
appellant was not at fault in its creation. The Office offered appellant the opportunity to seek
waiver of the overpayment.
On October 31, 2002 appellant requested waiver of the overpayment. He reported that
his gross monthly income was $8,400.00. Appellant stated that his monthly expenses included
$1,100.00 for housing, $500.00 for food, $280.00 for utilities and $325.00 for other expenses.
He stated that he and his spouse had approximately $500.00 in cash, $7,000.00 in a checking
account, $25,000.00 in a savings account, and $9,000.00 in stocks and bonds, for a total of
$41,500.00 in funds.
By decision dated April 17, 2007, the Office finalized its preliminary determination that
an overpayment of $822.29 had occurred because the Office erroneously issued compensation
for loss of wages for a period in which appellant was employed without wage loss. On
consideration of the evidence appellant submitted, it denied his request for waiver, finding that
recovery of the overpayment would not be against equity or good conscience. The Office stated
that appellant should repay the overpayment by writing a check for the full amount.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.1 The Office regulations state that benefits are available
only while the effects of a work-related condition continue. Compensation for wage loss due to
disability is available only for periods during which an employee’s work-related medical
condition prevents him or her from earning the wages earned before the work-related injury.2

1

5 U.S.C. §§ 8101-8193, 8102(a).

2

20 C.F.R. § 10.500(a).

2

ANALYSIS -- ISSUE 1
On October 2, 2002 the Office mistakenly placed appellant on the periodic rolls for
wage-loss compensation while he was employed and issued him payment in the amount of
$822.29 for the period September 17 to October 2, 2002. During the entirety of the period
covered by this payment, appellant was employed in a full-time position and had no wage loss.
The record therefore establishes that appellant was not entitled to the October 2, 2002 payment
from the periodic rolls. The Board finds that, as appellant was employed with no lost wages
during the period for which he received wage-loss compensation, the Office correctly determined
that appellant was overpaid in the amount of $822.29.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.3 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless:
(1) adjustment or recovery of the overpayment would defeat the purpose of the Act or;
(2) adjustment or recovery of the overpayment would be against equity and good conscience.4
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics. A higher amount is specified for a beneficiary with
one or more dependents.5 Recovery of an overpayment is considered to be against equity and
good conscience when any individual who received an overpayment would experience severe
financial hardship in attempting to repay the debt.6 Recovery of an overpayment is also
considered to be against equity and good conscience when any individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes
his or her position for the worse.7
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Act or be

3

20 C.F.R. § 10.433(a).

4

20 C.F.R. § 10.434.

5

20 C.F.R. § 10.436.

6

20 C.F.R. § 10.437(a).

7

20 C.F.R. § 10.437(b).

3

against equity and good conscience.
repayment schedule, if necessary.8

This information will also be used to determine the

ANALYSIS -- ISSUE 2
On October 31, 2002 appellant reported that his gross monthly income was $8,400.00.
He listed monthly expenses totaling $2,205.00, including $1,100.00 for housing, $500.00 for
food, $280.00 for utilities and $325.00 for other expenses. Appellant stated that he and his
spouse had approximately $500.00 in cash, $7,000.00 in a checking account, $25,000.00 in a
savings account and $9,000.00 in stocks and bonds, for a total of $41,500.00 in assets.
Office procedures provide that an individual is deemed to need substantially all of his or
her income to meet current ordinary and necessary living expenses if monthly income does not
exceed monthly expenses by more than $50.00, i.e., the amount of monthly funds available for
debt repayment is the difference between current income and adjusted living expenses plus
$50.00.9 Appellant’s monthly income of $8,400.00 exceeds his monthly expenses of $2,205.00
by $6,195.00, well in excess of the $50.00 base provided in Office procedures. Because
appellant’s monthly income is sufficient to meet his monthly expenditures, it was not necessary
for the Office to make a finding about appellant’s assets. The Board, therefore, finds that the
Office properly concluded that recovery of the overpayment would not cause financial hardship
to appellant or defeat the purpose of the Act. Furthermore, appellant made no argument that he
gave up a valuable right or changed his position for the worse in reliance on the overpaid
compensation. The Office properly determined that recovery would not be against equity and
good conscience.
On appeal, appellant questioned the period of time that the Office waited before making a
final determination about the overpayment. The Board notes that the Act and its implementing
regulations do not contain a time limitation for recovery of overpayments. As discussed above,
the only grounds for waiver are where repayment would defeat the purpose of the Act or be
against equity and good conscience. Appellant has not alleged that circumstances have changed
since he completed his questionnaire in October 2002 such that recovery would now be
inappropriate. Specifically, he has not alleged that he now needs substantially all of his income
to meet ordinary and necessary living expenses, that he would experience severe financial
hardship in attempting to repay the debt, or that he gave up a valuable right or changed his
position for the worse. Therefore, the Board finds that the Office properly denied waiver of the
overpayment and is required by law to recover the debt.10

8

20 C.F.R. § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6200.6(a)(3)(3) (October 2004).
10

With respect to the recovery of the overpayment, the Board notes that its jurisdiction is limited to reviewing
those cases where the Office seeks recovery from continuing compensation benefits under the Act. As the record
does not indicate that appellant is receiving continuing compensation benefits, the Board does not have jurisdiction
over the Office’s decision to recover the overpayment by requiring appellant to remit a check for $822.29. Levon H.
Knight, 40 ECAB 658 (1989).

4

CONCLUSION
The Board finds that appellant received an overpayment in compensation in the amount
of $822.29 and that the Office properly denied waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 17, 2007 is affirmed.
Issued: February 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

